Case 1:20-cv-03007-BMC Document 38 Filed 12/04/20 Page 1 of 19 PageID #: 240




JacksonLewis                                                     Jackson Lewis P.C.
                                                                 58 South Service Road, Suite 250
                                                                 Melville NY 11747
                                                                 (631) 247-0404 Direct
                                                                 (631) 247-0417 Fax
                                                                 jacksonlewis.com




MY DIRECT DIAL IS: 631-247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@JACKSONLEWIS.COM


                                                          December 4, 2020

VIA ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East, Rm. 704S
Brooklyn, New York 11201

                                           Re:     Jorge Almonte Ortega, et al. v. Ernie’s Auto
                                                   Detailing Inc., et al.
                                                   Civil Case No.: 20-cv-3007

Dear Judge Cogan:

                 As counsel for Defendants Ernie’s Detailing, Inc. (“Ernie’s”) and Ernesto Decena
(together the “Ernie’s Defendants”) in the above Fair Labor Standards Act (“FLSA”) matter, we
write to notify the Court of a recent development ahead of the status conference scheduled for
December 8, 2020 at 10:30 a.m. (Minute Order 09/30/2020). As previously noted (Dkt. 24 at 5),
there has been an ongoing U.S. Department of Labor (“USDOL”) investigation pertaining to the
Ernie’s Defendants. On December 2, 2020, the USDOL filed an FLSA action in the District of
New Jersey. Scalia v. Ernie’s Auto Detailing, et al., D.N.J. Case No. 20-cv-17785 (Exhibit A, the
“Scalia” action). The parties are conferring regarding the impact of Scalia on the conditional
certification in this matter in light of the FLSA’s provision indicating that “The right provided by
subsection (b) to bring an action by or on behalf of any employee to recover the liability specified
in the first sentence of such subsection and of any employee to become a party plaintiff to any such
action shall terminate upon the filing of a complaint by the Secretary in an action under this
subsection”). 29 U.S.C. § 216(c).1

                At this time, in light of Scalia, the Ernie’s Defendants do not believe notice should
issue or further consents to join be permitted in Ortega. We have notified Plaintiffs’ counsel of
the foregoing, and they are in the process of formulating their position, but assert that the USDOL’s




1
  The time periods in the two actions substantially overlap. Ex. A ¶ 2 (USDOL action covering January 2017 to
January 2020); Dkt. 37 ¶ 1 (conditional certification from October 2017 to October 2020).
Case 1:20-cv-03007-BMC Document 38 Filed 12/04/20 Page 2 of 19 PageID #: 241

                                                                                               Hon. Brian M. Cogan
                                                                                                     USDC/EDNY
    JacksonLewis                                                                                 December 4, 2020
                                                                                                             Page 2


action does not affect those Plaintiffs who already are part of this case.2 We thank the Court for
its continued attention to this matter.
                                                     Respectfully submitted,

                                                                 JACKSON LEWIS P.C.

                                                                 Noel P. Tripp

                                                                 Noel P. Tripp
NPT:dc
cc:   All Counsel of Record (via ECF)
4850-6626-3763, v. 3




2
    We have also notified appearing counsel for the USDOL Solicitor’s office of the pendency and status of this action.
Case 1:20-cv-03007-BMC Document 38 Filed 12/04/20 Page 3 of 19 PageID #: 242




     EXHIBIT A
Case Case
     1:20-cv-03007-BMC
          2:20-cv-17785 Document 1
                                 38 Filed
                                     Filed12/02/20
                                           12/04/20 Page
                                                     Page14ofof16
                                                                19PageID:
                                                                   PageID1#: 243




UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY
---------------------------------------------------------------------
EUGENE SCALIA, Secretary of Labor, United States                      :
Department of Labor,
                                                                      :
                                Plaintiff,                              COMPLAINT
                        v.                                            :
                                                                        No. 2:20-CV-17785
ERNIE’S AUTO DETAILING INC. and ERNESTO                               :
DECENA a/k/a BUENAVENTURA E. DECENA,
individually,                                                         :

                                Defendants.                           :
---------------------------------------------------------------------

                                              INTRODUCTION

        1.       Plaintiff EUGENE SCALIA, Secretary of Labor, United States Department of

Labor (the “Secretary”), by and through undersigned counsel, brings this action under sections

16(c) and 17 of the Fair Labor Standard Act of 1938, as amended, 29 U.S.C. § 201, et seq. (the

“Act” or the “FLSA”), alleging that Defendants ERNIE’S AUTO DETAILING INC. and

ERNESTO DECENA a/k/a BUENAVENTURA E. DECENA (collectively, “Defendants”)

willfully violated sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Act, to recover back wages,

liquidated damages, and to enjoin acts and practices which violate the provisions of the FLSA,

and to obtain other appropriate relief.

        2.       Defendants operate an auto detailing business with operations across multiple

states employing over 1,500 employees. From January 2017 through at least January 2020 (the

“relevant time period”), Defendants systematically and knowingly deprived their employees of

required overtime pay. Defendants’ willful FLSA violations were widespread, affecting over

1,500 employees who worked at 140 high-end auto dealerships throughout New Jersey, New

York, Connecticut, and Pennsylvania and Defendants’ New Jersey auto shop (the “worksites”).
Case Case
     1:20-cv-03007-BMC
          2:20-cv-17785 Document 1
                                 38 Filed
                                     Filed12/02/20
                                           12/04/20 Page
                                                     Page25ofof16
                                                                19PageID:
                                                                   PageID2#: 244




Defendants’ employees—car detailers, car washers, drivers, and valets—regularly worked 45 to

70 hours per week, and as many as 90 hours, without receiving any overtime pay. Well aware of

their obligations to pay overtime, Defendants developed multiple payment schemes to hide their

violations and feign compliance with the FLSA. For example, they misrepresented employee

hours and pay rates on their payroll documents and deceptively paid some employees with

multiple checks from different bank accounts, or by check and cash. In all instances, Defendants

paid employees only their hourly rate for their hours worked without overtime premiums as

required under the FLSA.

       3.      As a result, Defendants willfully and repeatedly violated the overtime and

recordkeeping requirements of the FLSA.

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to section 17

of the FLSA, 29 U.S.C. § 217, and 28 U.S.C. §§ 1331 and 1345.

       5.      Venue is proper in the United States District Court for the District of New Jersey

because Defendants are residents of New Jersey, where this district is located, see 28 U.S.C.

§ 1391(b)(1), and a substantial part of the events and/or omissions giving rise to the claims

occurred in this district, see 28 U.S.C. § 1391(b)(2).

                                  FACTUAL ALLEGATIONS

                                            The Parties

                                              Plaintiff

       6.      Plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor, is

vested with authority to file suit to restrain violations of the FLSA and recover back wages and

liquidated damages and is the proper Plaintiff for this action.



                                                 2
Case Case
     1:20-cv-03007-BMC
          2:20-cv-17785 Document 1
                                 38 Filed
                                     Filed12/02/20
                                           12/04/20 Page
                                                     Page36ofof16
                                                                19PageID:
                                                                   PageID3#: 245




                                       Corporate Defendant

       7.      Defendant Ernie’s Auto Detailing Inc. (“Ernie’s Auto Detailing”) is a corporation

organized under the laws of the state of New Jersey, having its office address at 404 Clifton

Avenue, 2nd Floor, Clifton, NJ 07011, and an auto shop at 12 Lawrence Street, Belleville, NJ

07109 (the “New Jersey auto shop”), within the jurisdiction of this Court, where it has been

engaged in the business of auto detailing and related services.

       8.      Ernie’s Auto Detailing provided car detailing, interior car cleaning, car washing,

driving, and valet services at its New Jersey auto shop during the relevant time period.

       9.      Ernie’s Auto Detailing provided car detailing, interior car cleaning, car washing,

driving, and valet services at approximately 140 car dealerships throughout New Jersey, New

York, Connecticut, and Pennsylvania during the relevant time period.

       10.     Ernie’s Auto Detailing employed car detailers, car washers, drivers, and valets to

clean car interiors, detail car exteriors, wash cars, drive cars from one worksite to another, and

pick up customers during the relevant time period.

       11.     During the relevant time period, Defendants’ employees worked at approximately

87 worksites in New Jersey, 52 worksites in New York, 3 worksites in Connecticut, and 1

worksite in Pennsylvania.

       12.     Ernie’s Auto Detailing has regulated the employment of all persons employed by

it, acting directly and indirectly in its interest in relation to the employees during the relevant

time period. Thus, Ernie’s Auto Detailing is an employer of its employees within the meaning of

section 3(d) of the Act, 29 U.S.C. § 203(d), and is a “person” within the meaning of section 3(a)

of the Act, 29 U.S.C. § 203(a).




                                                 3
Case Case
     1:20-cv-03007-BMC
          2:20-cv-17785 Document 1
                                 38 Filed
                                     Filed12/02/20
                                           12/04/20 Page
                                                     Page47ofof16
                                                                19PageID:
                                                                   PageID4#: 246




                                       Individual Defendant

       13.     Defendant Ernesto Decena a/k/a Buenaventura E. Decena (“Decena”) resides in

the state of New Jersey, within the jurisdiction of this Court.

       14.     Decena is the owner of Ernie’s Auto Detailing.

       15.     Decena is the president of Ernie’s Auto Detailing.

       16.     Decena is and has been in active and operational control and management of

Ernie’s Auto Detailing throughout the relevant time period.

       17.     Decena has negotiated contracts and contract renewals between Ernie’s Auto

Detailing and car dealership companies where Defendants’ employees performed car detailing,

car washing, driving, valet, and other services during the relevant time period.

       18.     Decena has had the authority to hire Defendants’ employees to work at

Defendants’ New Jersey auto shop and car dealerships in New Jersey, New York, Connecticut,

and Pennsylvania during the relevant time period.

       19.     Decena did hire Defendants’ employees to work at the worksites during the

relevant time period.

       20.     Decena has had the authority to assign or transfer Defendants’ employees from

one worksite to another worksite during the relevant time period.

       21.     Decena did assign or transfer Defendants’ employees from one worksite to

another worksite during the relevant time period.

       22.     Decena has had the authority to determine the rate of pay of Defendants’

employees at the worksites during the relevant time period.

       23.     Decena did determine the rate of pay of Defendants’ employees at the worksites

during the relevant time period.



                                                  4
Case Case
     1:20-cv-03007-BMC
          2:20-cv-17785 Document 1
                                 38 Filed
                                     Filed12/02/20
                                           12/04/20 Page
                                                     Page58ofof16
                                                                19PageID:
                                                                   PageID5#: 247




          24.   Decena decided to compensate Defendants’ employees at their hourly rate for all

hours worked without paying overtime premiums during the relevant time period.

          25.   Decena has the authority to determine the work schedules of Defendants’

employees at the worksites during the relevant time period.

          26.   Decena did determine the work schedules of Defendants’ employees at the

worksites during the relevant time period.

          27.   Decena has had the authority to direct Defendants’ employees at the worksites on

how to perform their work during the relevant time period.

          28.   Decena did direct Defendants’ employees at the worksites on how to perform

their work during the relevant time period.

          29.   Decena has had the authority to direct Defendants’ employees on how to perform

their work by communicating such orders to Defendants’ supervisorial employees at the

worksites during the relevant time period.

          30.   Decena did direct Defendants’ employees on how to perform their work by

communicating such orders to Defendants’ supervisorial employees at the worksites during the

relevant time period.

          31.   Decena has had the authority to fire Defendants’ employees during the relevant

period.

          32.   Decena visited the worksites during the relevant time period to examine the work

performed by Defendants’ employees, give orders to employees, distribute wages, troubleshoot

problems, or renew a contract with a car dealership.

          33.   For example, at the New Jersey auto shop, Decena regularly visited to distribute

employees’ wages and give orders to employees during the relevant time period.



                                                5
Case Case
     1:20-cv-03007-BMC
          2:20-cv-17785 Document 1
                                 38 Filed
                                     Filed12/02/20
                                           12/04/20 Page
                                                     Page69ofof16
                                                                19PageID:
                                                                   PageID6#: 248




       34.     As another example, Decena visited some of the New Jersey car dealership

worksites between one and four times per month during the relevant time period.

       35.     Decena signed pay checks from Ernie’s Auto Detailing to Defendants’ employees

during the relevant time period.

       36.     Decena has regulated the employment of all persons he employed and acted

directly and indirectly in the interest of Ernie’s Auto Detailing in relation to the employees

during the relevant time period. He is thus an employer of the employees within the meaning of

section 3(d) of the Act, 29 U.S.C. § 203(d), and is a “person” within the meaning of section 3(a)

of the Act, 29 U.S.C. § 203(a).

                    Defendants Are an Enterprise Engaged in Commerce

       37.     The business activities of Defendants, as described herein, are related and

performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of section 3(r) of the Act, 29 U.S.C. § 203(r).

       38.     Ernie’s Auto Detailing has had an annual gross volume of sales made or business

done in an amount not less than $500,000 for the entire period covered by this Complaint.

       39.     The enterprise has employees handling and using goods or materials that have

been moved in or produced for commerce, such as cars, cleaning supplies, tools, and other

equipment needed to perform their duties.

       40.     Therefore, the employees are employed in an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of section 3(s)(1)(A) of the Act, 29

U.S.C. § 203(s)(1)(A).




                                                 6
Case 1:20-cv-03007-BMC
     Case 2:20-cv-17785 Document
                        Document38
                                 1 Filed
                                    Filed12/02/20
                                          12/04/20 Page
                                                   Page710
                                                         ofof
                                                           1619
                                                              PageID:
                                                                PageID7#: 249




                      Defendants’ Prohibited Wage and Hour Practices

                               Failure to Pay Overtime Premiums

       41.     During the relevant time period, Defendants used a variety of schemes to conceal

their failure to pay any overtime premiums to employees who worked more than 40 hours in a

given week, as required by the Act.

       42.     At all times during the relevant time period, Defendants paid their employees at a

single hourly rate for all hours worked in a workweek.

       43.     During the relevant time period, Defendants paid employees hourly rates as low

as $8.50 per hour, and for some employees, their hourly pay rate was lower than the applicable

state minimum wage.

       44.     At all times during the relevant time period, Defendants did not pay their

employees a premium of one and one-half times the employees’ regular rates for hours worked

in excess of 40 hours in a workweek

       45.     Defendants’ employees regularly worked between 45 to 70 hours per week during

the relevant time period.

       46.     For some workweeks during the relevant time period, Defendants employees

worked more than 70 hours per week and as many as 80 hours per week.

       47.     Some of Defendants’ employees worked as many as approximately 90 hours per

week during the relevant time period.

       48.     Defendants’ employees typically worked six days per week, Monday through

Saturday, during the relevant time period.




                                               7
Case 1:20-cv-03007-BMC
     Case 2:20-cv-17785 Document
                        Document38
                                 1 Filed
                                    Filed12/02/20
                                          12/04/20 Page
                                                   Page811
                                                         ofof
                                                           1619
                                                              PageID:
                                                                PageID8#: 250




          49.   In overtime workweeks, Defendants’ employees typically worked between 8 and

14 hours per day with an average of approximately 10.5 hours per day, Monday through Friday

during the relevant time period.

          50.   In overtime workweeks, Defendants’ employees typically worked between 6 to 12

hours per day with an average of approximately 9 hours per day on Saturday during the relevant

time period.

          51.   At most worksites, Defendants used a time keeping system called Time Station to

keep track of their employees’ hours worked each week during the relevant time period.

          52.   During the relevant time period, most of Defendants’ employees accessed Time

Station by using a cell phone or tablet to clock in when they began working and clock out when

they finished working.

          53.   The time records maintained in the Time Station system accurately reflect

Defendants’ employees’ weekly hours worked.

          54.   At some worksites, Defendants’ employees clocked in and clocked out using time

cards rather than Time Station.

          55.   As a result of their use of the Time Station system and other time cards,

Defendants knew how many hours their employees worked each week during the relevant time

period.

          56.   Despite knowing the actual hours that their employees worked, Defendants

misrepresented their hours worked on the payroll records.

          57.   For example, Defendants’ time records show that for every workweek from week

ending July 8, 2018 through January 26, 2020 (except for week ending November 30, 2019), an




                                               8
Case 1:20-cv-03007-BMC
     Case 2:20-cv-17785 Document
                        Document38
                                 1 Filed
                                    Filed12/02/20
                                          12/04/20 Page
                                                   Page912
                                                         ofof
                                                           1619
                                                              PageID:
                                                                PageID9#: 251




auto detailer at a worksite in New Jersey worked at least 44.37 hours and as many as 80.32 hours

per week with an average of 66.12 hours per week.

        58.   However, for the week ending July 8, 2018 through at least February 3, 2019,

Defendants’ payroll records falsely show that this auto detailer worked only 40 hours each of the

workweeks described in the preceding paragraph.

        59.   As another example, Defendants’ time records show that for every workweek

from week ending September 16, 2018 through January 26, 2020 (except for the week ending

November 30, 2019), a driver at a worksite in New Jersey worked at least 44.05 hours and as

many as 76.85 hours per week with an average of 62.64 hours per week.

        60.   However, Defendants’ payroll records falsely show that this driver worked only

30 hours each week from November 11, 2018 through February 23, 2019.

        61.   As a third example, Defendants’ time records show that for almost every

workweek from week ending April 29, 2018 through January 26, 2020, a car washer at two

worksites in New York worked at least 44.35 hours and as many as 62.17 hours per week with an

average of 55.81 hours per week.

        62.   However, Defendants’ payroll records falsely show that this car washer worked

only 40 hours each of the workweeks from week ending May 13, 2018 through December 16,

2018.

        63.   On occasions, Defendants’ payroll records show employees worked some

overtime hours in a week. However, even when Defendants’ payroll records reflect some

overtime hours worked by an employee, Defendants underrepresented the actual number of

hours worked by the employee during the relevant time period.




                                               9
CaseCase
     1:20-cv-03007-BMC
          2:20-cv-17785 Document
                        Document138Filed
                                     Filed
                                         12/02/20
                                           12/04/20Page
                                                    Page1013
                                                           ofof
                                                             1619
                                                                PageID:
                                                                  PageID10
                                                                         #: 252




       64.    For example, for every workweek from week ending February 5, 2017 through

April 2, 2017, Defendants’ time records show an auto detailer at a worksite in New York worked

between 48.45 hours and 65.18 hours per week with an average of 58.43 hours per week.

       65.    Yet, Defendants’ payroll records falsely show that this employee worked only

between 4.68 and 5.39 overtime hours in the workweeks described in the preceding paragraph.

       66.    Regardless of the amount of hours and pay rates shown in the payroll records,

Defendants paid employees their hourly rate for all hours worked in overtime workweeks

without an overtime premium during the relevant time period as required by the Act.

       67.    To conceal their failure to pay overtime as required by the Act, Defendants used

multiple schemes to simulate compliance with the Act.

       68.    During the relevant time period, Defendants paid employees using multiple

methods: (a) with one non-payroll check; (b) two checks, each from a different bank account; or

(c) by check and cash.

       Concealing Failure to Pay Overtime with a Non-Payroll Check

       69.    During the relevant time period, some of Defendants’ employees who worked

overtime hours received one non-payroll check for all hours worked at their hourly rate without

any overtime premiums.

       70.    For example, for the week ending July 8, 2018, Defendants’ time records show an

auto detailer at a worksite in New Jersey worked 69.13 hours.

       71.     According to Defendants’ records, Defendants paid this auto detailer $691 with

one check, which noted on the memo line that it was for “Week of 7/2/18-7/8/18.”

       72.    Thus, in this example, Defendants paid this employee an hourly rate of $10 for all

hours worked without any overtime premium.



                                              10
CaseCase
     1:20-cv-03007-BMC
          2:20-cv-17785 Document
                        Document138Filed
                                     Filed
                                         12/02/20
                                           12/04/20Page
                                                    Page1114
                                                           ofof
                                                             1619
                                                                PageID:
                                                                  PageID11
                                                                         #: 253




       73.    Defendants paid some employees with a non-payroll check to avoid paying

overtime at one and one-half times employees’ regular rates for all hours worked in excess of 40

each week during the relevant time period.

       Concealing Failure to Pay Overtime with Two Checks

       74.    During the relevant time period, Defendants paid some employees who worked

overtime with two checks, one payroll check and one non-payroll check from a different bank

account, for all hours worked at their hourly rate without any overtime premiums.

       75.    For example, for the week ending August 20, 2017, Defendants’ time records

show an auto detailer at a worksite in New Jersey worked 59.32 hours.

       76.    For this same week, Defendants used two checks to pay this auto detailer.

According to Defendants’ records, Defendants issued a check from payroll for $380 for 40 hours,

and a second check for $183, for a total of $563 for the workweek. The second check, which

came from a different bank account, noted “Week of 8/14/17-8/19/17” on the memo line.

       77.    Thus, in this example, Defendants paid this auto detailer an hourly rate of

approximately $9.50 per hour for all hours worked without any overtime premium.

       78.    As another example, for the week ending October 28, 2018, Defendants’ time

records show an auto detailer at a worksite in Connecticut worked 59.27 hours.

       79.    For the same week, Defendants’ used two checks to pay this auto detailer.

According to Defendants’ records, Defendants issued a check from payroll for $480 for 40 hours,

and a second check for $231, for a total of $711 for the workweek ending October 28, 2018. The

second check, which came from a different bank account than the first check, noted “Week of

10/22/18-10/28/18” on the memo line.




                                               11
CaseCase
     1:20-cv-03007-BMC
          2:20-cv-17785 Document
                        Document138Filed
                                     Filed
                                         12/02/20
                                           12/04/20Page
                                                    Page1215
                                                           ofof
                                                             1619
                                                                PageID:
                                                                  PageID12
                                                                         #: 254




       80.     Thus, in this example, Defendants paid this auto detailer an hourly rate of $12 per

hour for all hours worked without any overtime premium.

       81.     Defendants paid some employees with two checks in the same workweek to avoid

paying overtime at one and one-half times employees’ regular rates for all hours worked in

excess of 40 each week during the relevant time period.

       Concealing Failure to Pay Overtime with Check and Cash Payments

       82.     During the relevant time period, Defendants paid some employees who worked

overtime by check and cash for the same workweek.

       83.     Defendants paid employees by cash and check for the same workweek to avoid

paying overtime at one and one-half times employees’ regular rates for all hours worked in

excess of 40 each week during the relevant time period.

       84.     Accordingly, Defendants failed to pay employees at one and one-half times their

regular rate of pay in weeks they worked in excess of 40 hours during the relevant time period.

                       Inadequate and Inaccurate Recordkeeping Practices

       85.     At all relevant times during the relevant time period, Defendants did not maintain

and preserve adequate and accurate records of their employees, and of the wages, hours, and

other conditions of employment as prescribed by the regulations issued and found at 29 C.F.R.

Part 516.

       86.     Specifically, at all relevant times, Defendants failed to keep adequate and accurate

records of, among other things, their employees’ overtime pay rate and actual wages paid.

       87.     As described in the above examples, Defendants’ payroll records did not

accurately reflect the number of hours that employees worked or their actual pay rate and wages

received during the relevant time period.



                                                12
CaseCase
     1:20-cv-03007-BMC
          2:20-cv-17785 Document
                        Document138Filed
                                     Filed
                                         12/02/20
                                           12/04/20Page
                                                    Page1316
                                                           ofof
                                                             1619
                                                                PageID:
                                                                  PageID13
                                                                         #: 255




       88.       When Defendants’ employees used a different timekeeping method than Time

Station, Defendants failed to maintain and keep adequate and accurate records of these

employees’ actual daily and weekly hours of work during the relevant time period.

                                 Defendants’ Actions are Willful

       89.       Defendants knew of their obligations to pay their employees in compliance with

the FLSA and to keep accurate records.

       90.       As is evident from Defendants’ payroll records, Defendants falsified payroll

records to reflect 40 hours or fewer worked per week.

       91.       Even when Defendants’ payroll records reflected overtime hours, Defendants

underrepresented the actual hours worked and manipulated employees’ hours and pay rates to

falsely show that they paid an overtime premium in an attempt to conceal their violations and

simulate compliance with the FLSA.

       92.       Defendants have willfully and repeatedly violated the provisions of the Act as

alleged above.

                            Statute of Limitations Tolling Agreement

       93.       The Defendants and the Secretary knowingly and voluntarily entered into a

Statute of Limitations Tolling Agreement (the “tolling agreement”).

       94.       The tolling agreement tolled the applicable statute of limitations from January 28,

2020, until and including December 1, 2020 for a total of 309 days.

       95.       Accordingly, this Complaint filed on December 2, 2020 shall be deemed to have

been filed 309 days prior to the actual filing date, or January 28, 2020.




                                                 13
CaseCase
     1:20-cv-03007-BMC
          2:20-cv-17785 Document
                        Document138Filed
                                     Filed
                                         12/02/20
                                           12/04/20Page
                                                    Page1417
                                                           ofof
                                                             1619
                                                                PageID:
                                                                  PageID14
                                                                         #: 256




                                FIRST CAUSE OF ACTION
        Violation of Sections 7(a) and 15(a)(2) of the FLSA, Failure to Pay Overtime

       96.       The Secretary incorporates by reference and realleges the allegations in

paragraphs 1 through 95 of the Complaint.

       97.       During the relevant time period and possibly through the present, Defendants

have willfully and repeatedly violated sections 7 and 15(a)(2) of the Act by employing

employees in an enterprise engaged in commerce or in the production of goods for commerce,

for workweeks longer than 40 hours, as prescribed in section 7 of the Act, without compensating

the employees for their employment in excess of the prescribed hours at rates not less than one

and one-half times the regular rates at which they were employed.

       98.       Therefore, Defendants are liable for unpaid overtime compensation owing to their

employees under section 7 of the Act and an additional equal amount as liquidated damages

pursuant to section 16(c) of the Act or, in the event liquidated damages are not awarded,

overtime compensation and prejudgment interest on said overtime compensation under section

17 of the Act.

                                 SECOND CAUSE OF ACTION
              Violation of Sections 11(c) and 15(a)(5) of the FLSA, Recordkeeping

       99.       The Secretary incorporates by reference and realleges the allegations in

paragraphs 1 through 95 of the Complaint.

       100.      During the relevant time period and possibly through the present, Defendants

have willfully and repeatedly violated the provisions of sections 11(c) and 15(a)(5) of the Act, in

that Defendants failed to make, keep, and preserve adequate and accurate records of their

employees and of the wages, hours, and other conditions of employment as prescribed by the

regulations issued and found at 29 C.F.R. Part 516.



                                                14
CaseCase
     1:20-cv-03007-BMC
          2:20-cv-17785 Document
                        Document138Filed
                                     Filed
                                         12/02/20
                                           12/04/20Page
                                                    Page1518
                                                           ofof
                                                             1619
                                                                PageID:
                                                                  PageID15
                                                                         #: 257




       WHEREFORE, cause having been shown, Plaintiff respectfully requests that this Court

enter judgment against Defendants as follows:

       (1)     An injunction issued pursuant to section 17 of the Act permanently restraining

Defendants, their officers, agents, servants, employees, and those persons in active concert or

participation with Defendants, from violating the provisions of sections 7, 11(c), 15(a)(2), and

15(a)(5) of the Act;

       (2)     An order pursuant to section 16(c) of the Act finding Defendants liable for unpaid

overtime compensation found due Defendants’ employees listed on attached Exhibit A and an

equal amount of liquidated damages (additional overtime compensation and liquidated damages

may be owed to certain employees presently unknown to the Secretary for the period covered by

this Complaint);

       (3)     In the event liquidated damages are not awarded, an order pursuant to section 17

of the Act restraining Defendants and their officers, agents, servants, employees, and those

persons in active concert or participation with Defendants, from withholding the amount of

unpaid overtime compensation found due Defendants’ employees and prejudgment interest

computed at the underpayment rate established by the Secretary of the Treasury pursuant to

26 U.S.C. § 6621;

       (4)     An order compelling Defendants to reimburse the Secretary for the costs of this

action; and

       (5)     An order granting such other relief as the Court may deem necessary or

appropriate.




                                                15
CaseCase
     1:20-cv-03007-BMC
          2:20-cv-17785 Document
                        Document138Filed
                                     Filed
                                         12/02/20
                                           12/04/20Page
                                                    Page1619
                                                           ofof
                                                             1619
                                                                PageID:
                                                                  PageID16
                                                                         #: 258




DATED:      December 2, 2020
            New York, New York

                                      KATE S. O’SCANNLAIN
                                      Solicitor of Labor

                                      JEFFREY S. ROGOFF
                                      Regional Solicitor

                                      /s Amy Tai
                                      AMY TAI
                                      Senior Trial Attorney
                                      U.S. Department of Labor
                                      Office of the Solicitor
                                      201 Varick Street, Room 983
                                      New York, NY 10014
                                      Tel: 646.264.3653
                                      Fax: 646.264.3660
                                      Tai.amy@dol.gov
                                      NY-SOL-ECF@dol.gov

                                      Attorneys for Plaintiff Secretary of Labor
                                      Eugene Scalia




                                      16
